ACCEPTED
                                                                                           03-14-00234-CR
                                                                                                   4946434
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      4/20/2015 9:47:15 AM
                                                                                         JEFFREY D. KYLE
                               NO. 03-14-00234-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  4/20/2015 9:47:15 AM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

JOE DEREK CARR                             §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

             APPEAL FROM THE 147TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-11-100059

            STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)     Following his conviction for Tampering with Physical Evidence – Human

Corpse, the appellant filed his notice of appeal in the above cause on April 10, 2014.

Appellant’s counsel filed a brief on February 18, 2015.


                                           1
      (c)      The State’s brief is currently due on April 20, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The attorney assigned to this case is a part-time attorney and has not had

            sufficient time to prepare an adequate responsive brief.

      2. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases, (i.e., Curtis Adams v. State of Texas, No. 03-14-00180-CR;

            C.W. v. Texas Department of Family and Protective Services, No. 03-14-

            00746-CV; and Jesus Villalobos, Jr. v. State of Texas, No. 03-13-00687-

            CR).

      3. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to May 20, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Rosa Theofanis
                                             Rosa Theofanis
                                             Assistant District Attorney
                                             State Bar No. 24037591
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Rosa.Theofanis@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

273 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 20th day of April, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Kristen Jernigan,

Attorney at Law, 207 S. Austin Ave., Georgetown, Texas 78626.

                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney




                                          4